Citation Nr: 1718964	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from July 1973 to July 1976, followed by Army National Guard service from July 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2012, the Veteran testified before the undersigned sitting at the RO.  A transcript of that hearing is of record.

By way of procedural background, in November 2012 the Board reopened the previously denied claims of service connection for a low back disorder and a neck disorder.  The Board then remanded the newly reopened claims for additional development on the merits, including obtaining treatment records and providing a VA examination.  These issues were again before the Board in September 2014, when the Board denied entitlement to service connection for a low back disorder and a neck disorder. 

The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.  In October 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) with orders to further investigate potentially outstanding Army National Guard medical records in accordance with the JMR.  The case was again before the Board in June 2016, after the AOJ had attempted compliance with the previous remand order and issued a Supplemental Statement of the Case (SSOC).  However, in December 2015 on the same day the SSOC was mailed out, the Veteran submitted three new lay statements from fellow service members and identified a new potential source of service treatment records (STRs).  In light of the newly identified potential source of STRs, the Board remanded the case to the AOJ with orders to further investigate possible STRs from both Fort Campbell, Kentucky and Fort Blanding, Florida.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2013 VA provided an examination to determine the nature and etiology of the Veteran's low back and neck disorders.  Unfortunately, as will be discussed below, the examiner's opinion was not legally sufficient to satisfy VA's duty to assist the Veteran.  While the Board regrets the additional inconvenience and delay to the Veteran, in order to properly consider and adjudicate his claim, the Board must remand this matter to the AOJ to provide a new VA examination.

In November 2006 the Veteran underwent an MRI and was diagnosed with moderate bilateral neural foraminal stenosis at C3-C4 and mild bilateral neural foraminal stenosis at C5-C6, C6-C7, and C7-T1.  In October 2010 he underwent a second MRI and was diagnosed with mild-to-moderate foraminal stenosis at L1-L2, a small right foraminal bulge with mild foraminal encroachment at L3-L4, mild-to-moderate foraminal stenosis at L4-L5, and mild facet joint hypertrophy with mild foraminal encroachment at L5-S1.

The January 2013 examiner reviewed the Veteran's claim file, conducted an in-person examination, and performed new diagnostic imaging tests.  He made several notes questioning the Veteran's credibility based on past treatment notes and the lack of contemporaneous medical documentation of the Veteran's claimed injuries.  It is not clear that the examiner reviewed the Veteran's November 2006 MRI, but it is clear that his report did not discuss the attached diagnosis.  Although the examiner did review the Veteran's October 2010 MRI, his report did not discuss the attached diagnosis.  The examiner diagnosed the Veteran with lumbar and cervical spondylosis.  He opined that neither condition was caused by service or a service connected condition, with a specific finding that they were not caused by an incident in 1974.  In the examiner's opinion, both conditions were secondary to the natural aging process.  While the examiner did include possibly relevant excerpts from medical literature in his report, he did not provide an explanation of how the information specifically related to the Veteran.

Since the examiner failed to provide analysis to support his conclusion, the opinion is a mere conclusion by a medical professional, which is insufficient to allow the Board to make an informed decision as to what weight to assign it.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007).  

The Board notes that the Veteran consistently claimed to have injured his back in 1974 and his neck in 1978.  After the examination he also provided three statements from fellow service members, confirming that the Veteran injured his back and neck and was treated for those injuries in service.  The examiner seems to have been confused on this point, opining that neither disorder was caused by the "incident in 1974."  To the extent that the examiner discounted or misunderstood the Veteran's lay statements about his in-service injuries, his report may be based on an inaccurate factual premise and therefore of no probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Reonal v. Brown, 5 Vet. App 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Because of these inadequacies the Board requires a new VA medical opinion to clarify the Veteran's current diagnoses and explain the likely etiology of any low back or neck disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Records dated through April 2007 are currently associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his low back and neck disorders.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  This examination should not be performed by the January 2013 examiner unless no other examiner is available at a time and place convenient to the Veteran.  

The examiner should offer an opinion addressing the following inquiries:
   
A.  Identify all diagnosable low back disorders and neck disorders suffered by the Veteran.  In doing so, please address the Veteran's November 2006 and October 2010 MRIs and the accompanying impressions.
   
B.  Is it at least as likely as not (50% or greater probability) that any current low back disorder is related to the Veteran's military service, to include the 1974 injury described by the Veteran? 

C.  Is it at least as likely as not (50% or greater probability) that any current neck disorder is related to the Veteran's military service, to include the 1978 injury described by the Veteran?  

In offering any opinion, the examiner must consider the full record.  The examiner should also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.  In this regard, the Board notes that the Veteran is generally competent to report events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.  The Veteran's co-service members who submitted buddy statements are also competent to report what they personally observed and are credible unless otherwise noted. 

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of chronic disorder in his service treatment records.   The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, reajudicate the Veteran's claim based on the entirety of the evidence.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




